DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2008 062169 to Krietsch et al. (hereinafter Krietsch) submitted in the IDS filed on 10/23/2020.
Attached, please find a machine translation of the DE document. 

With respect to claim 1, Krietsch teaches the pigments, used in paints, coatings, ceramic materials, plastics, glasses, etc., wherein the pigments have bright colors and high electrical conductivity ([0007]-[0008] and [0014]). Krietsch teaches that their reference is drawn to optically variable pigments with high conductivity which comprises platelet-shaped substrate consisting essentially of silicon dioxide and/or silicon oxide hydrate and an electrically conductive layer encasing the substrate and a process for production thereof ([0001]). Krietsch discloses that electrically conductive pigments comprising mica coated with (SbSn)O2 as an outer layer of a multi-layer dielectric coating has been known ([0005]). The reference, additionally, teaches that their pigment comprises an electrically conductive layer which encapsulates a substrate, wherein said layer comprises doped metal oxides, which is preferably tin oxide doped with antimony ([0024]). The disclosure of the reference on the layered structure and the optical effect of the pigment is taken to render the claimed “effect pigment” obvious. The reference, moreover, discloses that the proportion of the dopant in the conductive layer is 0.1-30 wt%, and that antimony-doped tin oxide is a preferred one ([0024]) with the ratio or tin to antimony being 4:1 to 100:1, preferably 8:1 to 50:1. In addition, the reference discloses that the antimony content is preferably 1-20 mol%, more preferably 5-15 mol%, based on the total amount of antimony and tin oxide ([0025]). It is important to note that the reference does not disclose the application or presence of any other layer onto the conductive layer; therefore, the disclosed conductive layer is taken to read on the claimed “top layer”.

With respect to claim 2, as noted above, Krietsch teaches that the concentration of the dopant, i.e. antimony, in the conductive layer is 0.1-30 wt% and that when the tin oxide doped with antimony is used as the material for the conductive layer, the antimony content is preferably 1-20 mol%, more preferably 5-15 mol% based on the total content of the antimony and tin oxide. Considering the fact that the concentration of antimony is 1-20 mol% in the tin oxide doped with antimony and the fact that the content of antimony is 0.1-30 wt% in the conductive layer, the reference is seen to render the claimed chemical compound SnxSb1-xO2 wherein x is between 0 to 1 obvious. According to MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 4, Krietsch teaches that the proportion of the electrically conductive layer, based on the platelet-shaped substrate, is 10-70 wt% ([0025]). Krietsch discloses not only substrate coated with one or two layers, then coated with a conductive layer, but also substrate coated with a single conductive layer ([0027]-[0039]). Each layer has a thickness which depends on the color of the pigment, and the amplification, suppression, or modification of an interreference color ([0034]). Moreover, it is reasonable to envision that the higher the thickness of a layer, the more of the material of said layer being present in the pigment. Having this in mind, it is concluded that whether the pigment would be of simple structure or of few layers, considering the disclosure of the amount of 10-70 wt% of conductive layer based on the substrate, the reference is seen to render the concentration of 1-100 wt% of the conductive or top layer, based on the entire pigment, or a concentration having overlapping ranges with the claimed one, obvious. According to MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 5, Krietsch teaches that the thickness of the conductive layer is 10-200 nm ([0026]) which falls within the claimed range of 1-500 nm. According to MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 6, Krietsch teaches, at least, multilayered pigment ([0027]-[0040]). 

With respect to claim 7, Krietsch teaches that mica is a known substrate used in conductive pigment ([0005]). Thus, it would render it obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have utilized mica as the substrate in the layered pigment of the reference containing an outer conductive layer. 

With respect to claim 8, Krietsch teaches, as an embodiment, a stack consisting of a high refractive index layer material and a low refractive index material layer ([0030]) wherein the high refractive index material is preferably TiO2. The stack is then coated with a conductive layer as that taught by the reference. 

With respect to claim 9, Krietsch teaches, as an embodiment, a stack consisting of a high refractive index layer material and a low refractive index material layer ([0030]) wherein the high refractive index material is preferably TiO2. The reference teaches other high refractive index materials such as SnO2 and Cr2O3 as well. The reference teaches SiO2 as the low refractive index material layer ([0031]). The stack is then coated with a conductive layer as that taught by the reference ([0031]-[0032]). Thus, the reference is seen to render at least some of the embodiments claimed in claim 9 obvious. 

With respect to claim 10, Krietsch discloses the use of SiO2 flakes as the platelet-shaped substrate ([0043]). The reference, also, discloses the use of a high refractive index material on the substrate wherein the high refractive index material is preferably TiO2 ([0030]). The reference teaches other high refractive index materials such as SnO2 and Cr2O3 as well. The reference teaches that there can be at least one layer package between the substrate and the electrically conductive layer ([0027]). Thus, the reference clearly renders a pigment comprising a substrate of SiO2 flake coated with a high refractive index material layer such as TiO2 obvious, and as such the reference is seen to render, at least, some of the embodiments of claim 10 obvious. 

With respect to claim 11, Krietsch teaches the use of wet-chemical process, as the preferred process, to apply the layers including the tin/antimony mixed oxide layer ([0013] and [0039]), but the reference also discloses other methods such as CVD and PVD ([0040]-[0041]).

With respect to claim 12, Krietsch teaches the use of their pigments in paints, coatings, ceramic materials, glasses, formulations, printing inks, security applications and more ([0014]).

With respect to claim 13, Krietsch teaches the use of their pigments in ceramic materials and glasses ([0014]). 

With respect to claim 14, Krietsch teaches the use of their pigment in formulations, paints, coatings and more ([0014]). 

Claim(s) 1-2, 4-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 373 575 to Bruckner et al. (hereinafter Bruckner) submitted in the IDS filed on 10/23/2020.

With respect to claim 1, Bruckner is drawn to conductive flake-form effect pigments which is a flake-form substrate being coated with an electrically conductive layer ([0001]) used in many areas such as coatings, antistatic or electromagnetic wave shielding plastics, etc. The reference discloses stable electrically conductive pigments which are opaquely light or even colored and which, in addition to conductivity, impart a decorative appearance to coatings or plastics ([0004]). Bruckner teaches that tin oxide doped with antimony is known to be used in conductive pigments ([0003]). The reference, additionally, discloses that flake-form effect pigments such as for example mica flakes coated with metal oxide or carrier free flake-form metal oxides, in particular iron oxides, can be provided with a conductive layer ([0005]). The reference discloses the use of flake form substrates such as mica flakes or phyllosilicates in their pigments ([0008]-[0009]) wherein the conductive layer comprises of conductive metal oxides or metal oxide mixtures among which antimony-doped tin oxide is preferred ([0015]) wherein the ratio of tin to antimony is from about 2:1 to about 20:1 ([0016]). The reference does not disclose of application or the presence of any other layer on top of the conductive layer; thus, the reference is seen to render the claimed “top layer” obvious. 

With respect to claim 2, Bruckner teaches that the ratio of tin to antimony, in the conducive layer, is 2:1 to 20:1 ([0016]) in the tin oxide doped with antimony. Thus, the reference is taken to disclose, at least, an overlapping range of mole ratio with what is instantly claimed, and therefore, the claimed SnxSb1-xO2 wherein x is between 0 to 1 is rendered obvious due to overlapping ranges.

With respect to claim 4, Bruckner discloses applying antimony-doped tin dioxide in an amount of about 25-100%, based on the platelet substrate ([0015]). For embodiments in which the antimony-doped tin oxide is coated onto the substrate to form the final effect pigment, this range disclose an overlapping range with what is claimed. For embodiments in which the substrate is coated with another or other metal oxide(s) or materials, and then coated with antimony-doped tin oxide, it is important to note that there is a correlation between each layer thickness and the amount/concentration of said coating material, and as such, even considering the fact that the concentration of antimony-doped tin oxide is 25-100% is based on the substrate, the reference is seen to render obvious, at least, an overlapping range of concentration for the conductive layer comprising antimony-doped tin oxide with what is claimed. MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Furthermore, Bruckner discloses, at least, one embodiment in which the concentration of the tin/antimony oxide layer falls within the claimed range; the reference discloses the embodiment wherein there is 34.9 wt% of tin/antimony oxide ([0026]) based on the total weight of the pigment. In another embodiment, the reference discloses an amount of 31.25 wt% of tin/antimony oxide based on the weight of the pigment ([0020]) which, again, falls within the claimed range. 

With respect to claim 5, Bruckner discloses antimony-doped tin oxide is applied in an amount of about 25-100 wt%, preferably 50-75 wt%, of the substrate, and that an amount larger than these ranges is also possible but no further increase in conductivity is achieved and the pigments become increasingly darker. Thus, the reference, practically, discloses that the concentration of a conductive layer of antimony-doped tin oxide which is applied an outer layer or top layer of the pigment, affects the conductivity and color of the pigment. It is, also, noted that the concentration of the conductive layer, inevitably, has a direct relationship with the thickness of said layer, i.e. the larger the concentration of the conductive layer, the thicker said layer and vice versa. Therefore, obtaining an optimum or workable range of the concentration of the conductive layer and thus a thickness for such a layer such a thickness of 1-500 nm or one which would have overlapping with the claimed thickness of 1-500 nm, is reasonably achieved through routine experimentation with the aim of controlling the conductivity and color of the final pigment, and motivated by the fact that according to MPEP 2144.05(II)(A) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 6, Bruckner discloses effect pigments such as interference pigments ([0005] and [0019]-[0026]).

With respect to claim 7, Bruckner discloses flaky substrates of materials such as mica, phyllosilicate, flaky iron oxide, and more ([0008]).

With respect to claim 8, Bruckner discloses applying metal oxides such as colorless high-index metal oxides such as titanium dioxide and/or zirconium dioxide as well as colored metal oxides such as chromium oxide, nickel oxide, copper oxide, cobalt oxide, and in particular iron oxides ([0009]).  

With respect to claim 9, Bruckner discloses an embodiment in which titanium dioxide/mica pigment is coated with tin/antimony oxide, and in another embodiment, iron oxide-coated mica pigment which is coated with SiO and then tin/antimony oxide ([0019]-[0024]). It is important to note that the reference discloses that colorless metal oxides such as titanium dioxide and colored metal oxide such as iron oxides ([0009]) are applied onto a flaky substrate ([0008]), which is then coated with a conductive layer. Thus, the reference discloses multiple embodiments which would render, at least, some of the claimed embodiments of claim 9 obvious. 

With respect to claim 10, Bruckner discloses embodiments in which titanium dioxide is coated onto the substrate which is then coated with antimony-doped tin oxide or that the substrate is first coated with iron oxide which is then coated with SiO and then coated with antimony-doped tin oxide ([0019]-[0026]) and other embodiments. Although in the cited embodiments, the reference utilizes mica as the substrate, Bruckner, specifically, discloses that other substrate materials such as phyllosilicates such as talc, kaolin or sericite, even glass flakes or flaky iron oxide have been known as the material for the flaky substrate ([0008]). Thus, it would have been well within the scope of a skilled artisan, prior to the effective filing date of the claimed invention, to have modified said cited embodiments in paragraphs [0019]-[0026] in order to utilize any other type of substrate materials such as flaky iron oxide, glass flakes, or phyllosilicates. Therefore, the reference is seen to render, at least, some of the embodiments claimed in claim 10 obvious. 
It is important to note that the reference discloses that colorless metal oxides such as titanium dioxide and colored metal oxide such as iron oxides ([0009]) are applied onto a flaky substrate ([0008]), which is then coated with a conductive layer. Thus, the reference discloses multiple embodiments which would render, at least, some of the claimed embodiments of claim 10 obvious. 

With respect to claim 11, Bruckner discloses wet chemical process in applying all coatings including a conductive layer of antimony-doped tin oxide ([0011]-[0026]).

With respect to claim 12, Bruckner discloses that a composition comprising their pigment is used in coatings, lacquers, fibers, antistatic or electromagnetic wave shielding plastics, and more ([0002]-[0004]).

With respect to claim 14, Bruckner discloses coatings, lacquers, or other compositions comprising their effect pigment ([0002, [0004]).
  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krietsch as applied to claim 1 above, and further in view of FR 2 596 041 to Nishikura.
Attached, please find the FR document followed by a machine translation. 
Krietsch teaches a conductive layer comprising tin oxide doped with antimony on a platelet-shaped substrate, wherein said conductive layer is not covered or coated with any other layer, and wherein the concentration of antimony in the tin oxide doped with antimony is 1-20 mol% and the content of antimony is the conductive layer is 0.1-30 wt%. Kriestch does not expressly and/or literally disclose the claimed cassiterite structure or cassiterite crystals. 
Nishikura, drawn to a sol of crystalline tin oxide containing antimony, discloses that tin oxide containing antinomy has excellent properties of electrical conductivity, light transmittance, physical and chemical durability (Nishikura, page 1 of the translated document). Nishikura, additionally, discloses that their crystalline tin oxide containing antimony in solid solution has a shape of crystals of cassiterite (Nishikura, page 2 of the translated document, also see page 8). Nishikura is a clear evidence on the fact that cassiterite is a crystal form of tin oxide and is known to have, or to incorporate therein, antimony to obtain excellent properties such as conductivity from the final product of a solid sol of tin oxide and antimony, i.e. tin oxide doped with antimony. 
Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified Krietsch in order to include cassiterite crystals of tin oxide as the material used in their conductive layer motivated by the fact that according to Nishikura, cassiterite crystal structure, which is mainly tin oxide, is known to be made with antimony being incorporated therein. Therefore, it would be well within the scope of a skilled artisan to have utilized cassiterite structure as that taught by Nishikura in the teachings of Kriestch. Both references recognize the excellent effect and properties obtained as a result of using tin oxide doped with/or incorporated therein with antimony.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruckner as applied to claim 1 above, and further in view of FR 2 596 041 to Nishikura.
	Attached, please find the FR document followed by a machine translation. 
Bruckner is drawn to conductive flake-form effect pigments which is a flake-form substrate being coated with an electrically conductive layer used in many areas such as coatings, lacquers, antistatic or electromagnetic wave shielding plastics, etc. Bruckner teaches that tin oxide doped with antimony is known to be used in conductive pigments as detailed out above. Bruckner does not expressly and/or literally disclose the claimed cassiterite structure or cassiterite crystals. 
Nishikura, drawn to a sol of crystalline tin oxide containing antimony, discloses that tin oxide containing antinomy has excellent properties of electrical conductivity, light transmittance, physical and chemical durability (Nishikura, page 1 of the translated document). Nishikura, additionally, discloses that their crystalline tin oxide containing antimony in solid solution has a shape of crystals of cassiterite (Nishikura, page 2 of the translated document, also see page 8). Nishikura is a clear evidence on the fact that cassiterite is a crystal form of tin oxide and is known to have, or to incorporate therein, antimony to obtain excellent properties such as conductivity from the final product of a solid sol of tin oxide and antimony, i.e. tin oxide doped with antimony. 
Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified Bruckner in order to include cassiterite crystals of tin oxide as the material used in their conductive layer motivated by the fact that according to Nishikura, cassiterite crystal structure, which is mainly tin oxide, is known to be made with antimony being incorporated therein, and Bruckner already discloses the use of antimony-doped tin dioxide for the conductive properties. Therefore, it would be well within the scope of a skilled artisan to have utilized cassiterite structure as that taught by Nishikura in the teachings of Bruckner as the antimony-doped tin oxide. Both references recognize the conductive properties obtained as a result of using tin oxide doped with/or incorporated therein with antimony.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruckner as applied to claim 1 above, and further in view of DE 10 2008 062169 to Krietsch et al. (hereinafter Krietsch) submitted in the IDS filed on 10/23/2020.
	Bruckner is drawn to conductive flake-form effect pigments which is a flake-form substrate being coated with an electrically conductive layer used in many areas such as coatings, lacquers, antistatic or electromagnetic wave shielding plastics, etc. Bruckner teaches that tin oxide doped with antimony is known to be used in conductive pigments as detailed out above (Bruckner, [0001]-[0004]). Bruckner discloses the use of antimony-doped tin oxide in a conductive layer applied either onto a flaky substrate or onto a flaky substrate coated with other materials or metal oxide (Bruckner, [0008]-[0010] and [0015]). Bruckner does not expressly and/or literally disclose the claimed effect pigment is used in ceramic bodies, ceramic colors, glazes, engobes, enamels, or glass.
	Krietsch teaches the use of their pigments in ceramic materials and glasses (Krietsch, [0014]). Krietsch teaches that their pigments have bright colors and high electrical conductivity (Krietsch, [0007]-[0008]), and that electrically conductive pigments comprising mica coated with (SbSn)O2 as an outer layer of a multi-layer dielectric coating has been known (Krietsch, [0005]). Krietsch, additionally, teaches that their pigment comprises an electrically conductive layer which encapsulates a substrate, wherein said layer comprises doped metal oxides, which is preferably tin oxide doped with antimony (Krietsch, [0024]) wherein the proportion of the dopant in the conductive layer is 0.1-30 wt%, and the ratio or tin to antimony being 4:1 to 100:1, preferably 8:1 to 50:1, and additionally, wherein the antimony content is preferably 1-20 mol%, more preferably 5-15 mol%, based on the total amount of antimony and tin oxide (Krietsch, [0025]). It is important to note that the reference is drawn to the use of conductive layer as the outermost layer of the pigment. Krietsch, like Brukner, is drawn to pigments having both bright colors and high conductivity (Krietsch, [0007], and Bruckner, [0004]).
	Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Bruckner in order to utilize the effect pigment of Brucker in ceramics and glasses, as those disclosed by Krietsch, motivated by the fact that Krietsch, drawn to the same field of art, discloses the use of substantially similar type of pigments in ceramics and glasses. The use of substantially similar pigments, in terms of both composition and layer structure, in similar fields and products is taken to be well within the scope of a skilled artisan. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEGAH PARVINI/Primary Examiner, Art Unit 1731